DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
1. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating
    obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

2. 	Claims 9-14 and 24-44 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al (US 2019/0068335 A1) in view of Duan et al (US 2018/0270696 A1).
	Regarding claims 9, 24, 31 and 38, Li teaches a method of wireless communication (see Abstract, “method”), comprising: 
 	transmitting, by a user equipment (UE) in a first component carrier supporting a first network slice of a network, a network registration request message requesting an ultra-reliable low latency communication (URLLC)-supported network slice of the network, wherein the first component carrier does not support URLLC-services (see Fig.1, Fig.3A and Fig.7 for “a first component carrier”, and see [0070], “As shown, UE 215 may register for low latency service 220 with base station 205. The low latency service may include an ultra-reliable low latency communication (URLLC) service for which certain latency and reliability requirements have been defined. The registering may include reporting a capability of UE 215 to support URLLC communication and/or making a request by UE 215 to begin utilizing URLLC services”, also see [0087].  In addition, see Li, [0070], since the cell/base station 205 does not provide/support URLLC for the UE, that why the UE 215 needs to register for URLLC with the first cell/base station 205), 
 	receiving, by the UE in response to the network registration request message requesting the URLLC-supported network slice, a network registration response message indicating the URLLC-supported network slice is allowed based on a second component carrier of the network providing the URLLC-supported network slice (see Fig.1, Fig.3A and Fig.7 for “a second component carrier”, and see [0072], “Base station 205 may determine a grant-free uplink transmission format at 230 based on the channel conditions. For example, base station 205 may identify a grant-free uplink transmission format for UE 215 based on the reported channel state information, interference measurements, location, historic HARQ performance, and/or information relating to other UEs by which link conditions may be characterized. The GF uplink transmission format may be one of a plurality of GF uplink transmission formats that are pre-configured for UE 215. For example, the UE 215 may be provisioned with a plurality of GF uplink transmission formats, or it may be configured with a UE-specific set of GF uplink transmission formats for use in communicating with base station 205”, also see [0039], “allow devices to communicate with one another or a base station 105”, [0064], “where more than one operator is allowed to use the spectrum”, [0066], “allow for the use of eCC across multiple spectrums”, [0141], “may allow unrestricted access by UEs 115 with service subscriptions with the network provider”), 
 	wherein the second component carrier is different from the first component carrier (see Fig.1, Fig.3A and Fig.7 for uplink/inbound and downlink/outbound and they are different).
 	Li does not specifically disclose receiving, by the UE based on the network registration response message, an instruction to perform at least ONE of: a handover to the second component carrier; a dual-connectivity procedure with the second component carrier; or a carrier aggregation procedure with a cell configuration for the second component carrier; and transmitting, by the UE in the second component carrier based on the instruction, URLLC data.
 	Duan teaches receiving, by the UE based on the network registration response message, an instruction to perform at least ONE of: 
 	a handover to the second component carrier (see Fig.5, Fig.8 and Fig.11, and see [0250], “S808: The core network device sends a third registration response to the first access node according to the handover response. The third registration response carries a handover indication for instructing the wireless terminal to switch to the 
second access node and radio resource configuration information of the radio access bearer established for the wireless terminal by the second access node”, and see [0073], where Duan further teaches “…the “access node” means a network access device that provides a wireless communication link for the wireless terminal in the wireless communications network, and includes …. such as a base station”, or Duan teaches instructing the wireless terminal to switch/handover to the second access node for a wireless communication link.  In this case, Duan’s “a wireless communication link” reads on Applicant’s “component carrier”); 
 	a dual-connectivity procedure with the second component carrier; or 
 	a carrier aggregation procedure with a cell configuration for the second component carrier; and 
 	transmitting, by the UE in the second component carrier based on the instruction, URLLC data.
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the teaching of Duan into the system of Li so that terminals of different device types or service types access nodes meeting their service requirements, and better communication quality is provided for wireless terminals (see Duan, [0006]).
	Regarding claims 10, 25, 32 and 39, Li teaches receiving, by the UE, the network registration response message including allowed network slice selection assistance information (NSSAI) with the URLLC-supported network slice requested (see [0037], [0041], [0043], [0053], “protocol”, and see [0029], [0030], [0031], [0070], [0079], [0083], [0087], [0088] and [0128], see “URLLC”, and see [0070], “As shown, UE 215 may register for low latency service 220 with base station 205. The low latency service may include an ultra-reliable low latency communication (URLLC) service for which certain latency and reliability requirements have been defined. The registering may include reporting a capability of UE 215 to support URLLC communication and/or making a request by UE 215 to begin utilizing URLLC services”, also see [0087]), and receiving, by the UE in response to the network registration request message (see [0072], “Base station 205 may determine a grant-free uplink transmission format at 230 based on the channel conditions. For example, base station 205 may identify a grant-free uplink transmission format for UE 215 based on the reported channel state information, interference measurements, location, historic HARQ performance, and/or information relating to other UEs by which link conditions may be characterized. The GF uplink transmission format may be one of a plurality of GF uplink transmission formats that are pre-configured for UE 215. For example, the UE 215 may be provisioned with a plurality of GF uplink transmission formats, or it may be configured with a UE-specific set of GF uplink transmission formats for use in communicating with base station 205”, also see [0039], “allow devices to communicate with one another or a base station 105”, [0064], “where more than one operator is allowed to use the spectrum”, [0066], “allow for the use of eCC across multiple spectrums”, [0141], “may allow unrestricted access by UEs 115 with service subscriptions with the network provider”).
 	Regarding claims 11, 26, 33 and 40, Li teaches transmitting, by the UE in the first component carrier, a protocol data unit (PDU) session establishment request message requesting a PDU session establishment over the URLLC-supported network slice not supported by the first component carrier (see [0037], [0041], [0043], [0053], “protocol”, and see [0029], [0030], [0031], [0070], [0079], [0083], [0087], [0088] and [0128], see “URLLC”), and receiving, by the UE in the first component carrier in response to the PDU session establishment request message, a PDU session establishment response message indicating an acceptance of the PDU session establishment with an inactive user plane (see [0070], “As shown, UE 215 may register for low latency service 220 with base station 205. The low latency service may include an ultra-reliable low latency communication (URLLC) service for which certain latency and reliability requirements have been defined. The registering may include reporting a capability of UE 215 to support URLLC communication and/or making a request by UE 215 to begin utilizing URLLC services”, also see [0087], and see [0072], “Base station 205 may determine a grant-free uplink transmission format at 230 based on the channel conditions. For example, base station 205 may identify a grant-free uplink transmission format for UE 215 based on the reported channel state information, interference measurements, location, historic HARQ performance, and/or information relating to other UEs by which link conditions may be characterized. The GF uplink transmission format may be one of a plurality of GF uplink transmission formats that are pre-configured for UE 215. For example, the UE 215 may be provisioned with a plurality of GF uplink transmission formats, or it may be configured with a UE-specific set of GF uplink transmission formats for use in communicating with base station 205”, also see [0039], “allow devices to communicate with one another or a base station 105”, [0064], “where more than one operator is allowed to use the spectrum”, [0066], “allow for the use of eCC across multiple spectrums”, [0141], “may allow unrestricted access by UEs 115 with service subscriptions with the network provider”).  
	Regarding claims 12, 27, 34 and 41, Li teaches receiving, by the UE, application data, and transmitting, by the UE in response to the application data received, a service request message indicating the URLLC-supported network slice (see [0037], [0041], [0043], [0053], “protocol”, and see [0029], [0030], [0031], [0070], [0079], [0083], [0087], [0088] and [0128], see “URLLC”, see [0070], “As shown, UE 215 may register for low latency service 220 with base station 205. The low latency service may include an ultra-reliable low latency communication (URLLC) service for which certain latency and reliability requirements have been defined. The registering may include reporting a capability of UE 215 to support URLLC communication and/or making a request by UE 215 to begin utilizing URLLC services”, also see [0087], and see [0072], “Base station 205 may determine a grant-free uplink transmission format at 230 based on the channel conditions. For example, base station 205 may identify a grant-free uplink transmission format for UE 215 based on the reported channel state information, interference measurements, location, historic HARQ performance, and/or information relating to other UEs by which link conditions may be characterized. The GF uplink transmission format may be one of a plurality of GF uplink transmission formats that are pre-configured for UE 215. For example, the UE 215 may be provisioned with a plurality of GF uplink transmission formats, or it may be configured with a UE-specific set of GF uplink transmission formats for use in communicating with base station 205”, also see [0039], “allow devices to communicate with one another or a base station 105”, [0064], “where more than one operator is allowed to use the spectrum”, [0066], “allow for the use of eCC across multiple spectrums”, [0141], “may allow unrestricted access by UEs 115 with service subscriptions with the network provider”).  
 	Regarding claims 13, 28, 35 and 42, Li teaches receiving, by the UE, application data, and transmitting, by the UE in response to the application data received, a protocol data unit (PDU) session activation message indicating the URLLC-supported network slice (see [0037], [0041], [0043], [0053], “protocol”, and see [0029], [0030], [0031], [0070], [0079], [0083], [0087], [0088] and [0128], see “URLLC”, see [0048], [0059], [0063] and [0064], “carrier aggregation”).  
 	Regarding claims 14, 29, 36 and 43, Li teaches receiving, by the UE, application data, and transmitting, by the UE in response to the application data received, a flow setup request message indicating the URLLC-supported network slice (see [0017], [0068], “flow”, see [0048], [0059], [0063] and [0064], “carrier aggregation”).  
 	Regarding claims 30, 37 and 44, Li teaches the transceiver configured to transmit the network registration request message is further configured to: transmit, in the first component carrier (see [0003], [0045], [0046], [0047] and [0048], “frequency”), the network registration request message requesting the URLLC-supported network slice of the network that is not provided by the first component carrier (see [0070], “As shown, UE 215 may register for low latency service 220 with base station 205. The low latency service may include an ultra-reliable low latency communication (URLLC) service for which certain latency and reliability requirements have been defined. The registering may include reporting a capability of UE 215 to support URLLC communication and/or making a request by UE 215 to begin utilizing URLLC services”, also see [0087]), the network slice being associated with ultra-reliable, low-latency communication (URLLC) (see [0029], [0030], [0031], [0070], [0079], [0083], [0087], [0088] and [0128], see “URLLC”).  

Response to Arguments
3. 	Applicant’s arguments with respect to claims 9-14 and 24-44 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
4.  	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGHI H LY whose telephone number is (571)272-7911. The examiner can normally be reached 8:30am-9:00pm Monday-Tuesday and Thursday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. 
To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Perez-Gutierrez can be reached on (571) 272-7915. 
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. 
Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. 
For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Nghi H Ly
/NGHI H LY/Primary Examiner, Art Unit 2642